NUMBER 13-08-00513-CV

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


                        IN RE: PHOEBE MARIE ARRIAGA


                        On Petition for Writ of Mandamus


                          MEMORANDUM OPINION

                Before Justices Yañez, Garza, and Benavides
                     Memorandum Opinion Per Curiam

       On August 28, 2008, relator, Phoebe Marie Arriaga, filed a petition for writ of

mandamus with this Court in which she alleges that on May 23, 2008, respondent, the

Honorable Nanette Hasette, Presiding Judge of the 28th Judicial District Court of Nueces

County, Texas, abused her discretion by: (1) denying plaintiff’s motion to deem answers

to request for admissions admitted as to real parties in interest, Joseph Huerta, The Huerta

Law Firm, L.L.P., and Evident Music Group, L.L.C.; and (2) granting the real parties in

interest leave to file late answers to request for admissions.
       Relator’s petition for writ of mandamus asks this Court to order the respondent to:

(1) vacate the May 23, 2008 trial court’s order; and (2) compel respondent to issue an

order granting the motion to deem the answers to the requests for admission admitted.

       The Court, having examined and fully considered relator’s petition for writ of

mandamus and the real parties in interest’s response thereto, is of the opinion that relator

has not shown herself entitled to the relief sought and the petition for writ of mandamus

should be denied.

       The petition for writ of mandamus is hereby DENIED. See TEX . R. APP. P. 52.8(a)..


                                                        PER CURIAM

Memorandum Opinion delivered and
filed this the 5th day of December, 2008.




                                             2